Case 0:19-cv-62481-PCH Document 25 Entered on FLSD Docket 12/20/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 19--CV-62481-PCH

KEVIN FRIEDMAN, VIJAY PATEL,
JONATHAN SCHOEFF, MICHAEL SCHOEFF,
and GEORGE SKAFF,

Plaintiffs,
V.

DAVID HAMMER, MITCHELL HAMMER,
GHEN SUGIMOTO, DIANE SUGIMOTO,
TRC FUNDING GROUP NO. 1 LLC, and
SMART LEGAL SOLUTIONS, LLC,

Defendants.
/

ORDER

THIS MATTER is before the Court on Defendant David Hammer’s Verified Motion for
Sanctions Pursuant to Rule 11 (“Motion”), [ECF No. 14], and on the Court’s sua sponte review of
the record.

The Court finds that the Motion is premature. “[I]t is anticipated that in the case of
pleadings the sanctions issue under Rule 11 normally will be determined at the end of the
litigation.” Fed. R. Civ. P. 11, Advisory Committee Notes. This litigation is in its infancy and the
‘Court sees inadequate basis at this time to find that the Plaintiffs’ Complaint is frivolous. The
motion is therefore denied without prejudice.

The Court’s sua sponte review of the record reveals that the Answers and Affirmative
Defenses of David Hammer, Ghen Sugimoto, and Diane Sugimoto assert as their first and third
affirmative defenses that the Plaintiffs’ complaint fails to state a claim upon which relief may be
granted and that the Court does not have subject matter jurisdiction to consider the Plaintiffs’
claims. [ECF No. 12 at 7; ECF No. 13 at 7; ECF No. 15 at 7]. It is in the interest of justice that the
Court hear these defenses, which may also be raised by motion, at this stage in the proceedings.

Accordingly, it is hereby

ORDERED AND ADJUDGED that
Case 0:19-cv-62481-PCH Document 25 Entered on FLSD Docket 12/20/2019 Page 2 of 2

1. The Motion is DENIED without prejudice.

2. Ifthe Defendants wish to assert the defenses that the Plaintiffs’ Complaint fails to state
a claim upon which relief may be granted and that the Court lacks subject matter
jurisdiction to hear the Plaintiffs’ claims, Defendants shall file the appropriate motion

and supporting memorandum of law on or before Friday, December 27, 2019. If the
Defendants choose not to assert these defenses, Defendants shall notify the Court on or
before Friday, December 27, 2019.

DONE AND ORDERED in chambers in Miami, Florida, December 20, 2019.

 

United States District Judge

Copies furnished to:
All Counsel of Record
